Name: Commission Regulation (EC) No 2568/2001 of 21 December 2001 prohibiting fishing for herring by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 Avis juridique important|32001R2568Commission Regulation (EC) No 2568/2001 of 21 December 2001 prohibiting fishing for herring by vessels flying the flag of the Netherlands Official Journal L 344 , 28/12/2001 P. 0041 - 0041Commission Regulation (EC) No 2568/2001of 21 December 2001prohibiting fishing for herring by vessels flying the flag of the NetherlandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Commission Regulation (EC) No 1965/2001(2), and in particular Article 21(3) thereof,Whereas:(1) Council Regulation (EC) No 2848/2000 of 15 December 2000 fixing for 2001 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required(3), as amended by Regulation (EC) No 2425/2001(4), lays down quotas for herring for 2001.(2) In order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated.(3) According to the information received by the Commission, catches of herring in the waters of ICES divisions I and II, by vessels flying the flag of the Netherlands or registered in the Netherlands have exhausted the quota allocated for 2001. The Netherlands have prohibited fishing for this stock from 16 November 2001. This date should be adopted in this Regulation also,HAS ADOPTED THIS REGULATION:Article 1Catches of herring in the waters of ICES divisions I and II, by vessels flying the flag of the Netherlands or registered in the Netherlands are hereby deemed to have exhausted the quota allocated to the Netherlands for 2001.Fishing for herring in the waters of ICES divisions I and II, by vessels flying the flag of the Netherlands or registered in the Netherlands is hereby prohibited, as are the retention on board, transhipment and landing of this stock caught by the above vessels after the date of application of this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 16 November 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 268, 9.10.2001, p. 23.(3) OJ L 334, 30.12.2000, p. 1.(4) OJ L 328, 13.12.2001, p. 7.